FILED
                             NOT FOR PUBLICATION                            NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LANE GROW,                                       No. 10-17055

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00105-LRH-
                                                 RAM
  v.

ADAM GARCIA; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Lane Grow appeals from the district court’s order denying him an extension

of time to file a notice of appeal from the court’s summary judgment in his 42

U.S.C. § 1983 action alleging various claims related to his termination from the

University of Nevada Reno Police Department. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion, Pincay v. Andrews, 389 F.3d

853, 858 (9th Cir. 2004) (en banc), and we affirm.

      The district court did not abuse its discretion in finding that Grow failed to

establish good cause or excusable neglect for an extension of time to file his notice

of appeal after weighing all factors relevant to its equitable determination. See

Fed. R. App. P 4(a)(5)(A) (a party must show good cause or excusable neglect to

obtain extension of time to file notice of appeal); Pincay, 389 F.3d at 855 (listing

factors to determine excusable neglect). The district court did not clearly err in

concluding that counsel’s last-minute excuse regarding computer problems was

manufactured, unverifiable, or implausible, and that it failed to establish either

good cause based on events beyond counsel’s control or otherwise constitute

excusable neglect. See id. at 859 (district court is in a better position to evaluate

relevant factors for excusable neglect in each case).

      Grow’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                    10-17055